[Cite as State v. Belcher, 2017-Ohio-6943.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                              WARREN COUNTY




STATE OF OHIO,                                      :
                                                          CASE NO. CA2016-12-102
        Plaintiff-Appellant,                        :
                                                               OPINION
                                                    :           7/24/2017
    - vs -
                                                    :

RENEE LYNN BELCHER,                                 :

        Defendant-Appellee.                         :



      CRIMINAL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                           Case No. 08CR24953



David P. Fornshell, Warren County Prosecuting Attorney, Kirsten A. Brandt, 520 Justice
Drive, Lebanon, Ohio 45036, for plaintiff-appellee

Engel & Martin, LLC, Mary Martin, 5181 Natorp Boulevard, Suite 210, Mason, Ohio 45040,
for defendant-appellant



        M. POWELL, J.

        {¶ 1} Plaintiff-appellant, the state of Ohio, appeals a decision of the Warren County

Court of Common Pleas granting judicial release to defendant-appellee, Renee Belcher.

        {¶ 2} Belcher was indicted in 2008 on two counts of aggravated robbery, two counts

of aggravated burglary, and two counts of kidnapping, each with a firearm specification. The

charges stemmed from Belcher's involvement as the getaway driver in an armed home
                                                                    Warren CA2016-12-102

invasion, robbery, and kidnapping of an elderly couple who had previously employed Belcher

as a housekeeper.

       {¶ 3} On June 12, 2008, Belcher entered a guilty plea to one count of first-degree

felony aggravated robbery and its firearm specification, one count of first-degree felony

aggravated burglary, and one count of second-degree felony kidnapping. In exchange for

her guilty plea, all other charges and firearm specifications were dismissed. The trial court

accepted Belcher's guilty plea and sentenced her to an aggregate prison term of 15 years,

three of which were mandatory. Belcher's prison sentence was journalized in an "Agreed

Judgment Entry of Sentence" filed that same day.

       {¶ 4} In April 2010, after serving approximately 22 months in prison, Belcher filed a

motion for judicial release. The trial court denied the motion without a hearing. On April 29,

2016, Belcher filed a second motion for judicial release, which she supported with several

exhibits consisting of certificates of completion of various prison programs, commendations,

and a community service printout showing completion of 1,337 hours of community service.

       {¶ 5} On November 10, 2016, the trial court held a hearing on the motion. At the

hearing, the assistant prosecutor who prosecuted the case against Belcher in 2008 and

Belcher each presented evidence in support of their respective positions. Belcher apologized

to the elderly couple and advised the trial court that while imprisoned, she had obtained her

GED, learned trades, mentored other inmates, completed victim awareness and drug and

alcohol programs, and stayed out of trouble.

       {¶ 6} The assistant prosecutor opposed the motion, arguing that following voluntary

plea negotiations with the state, Belcher had agreed to serve 15 years in prison in exchange

for the dismissal of three counts and several firearm specifications. The assistant prosecutor

further opposed the motion on the ground that granting judicial release to Belcher would

demean the seriousness of her crimes. The assistant prosecutor advised the trial court that
                                             -2-
                                                                      Warren CA2016-12-102

Belcher had used her position as a former housekeeper and her knowledge of the elderly

couple's vulnerabilities to commit the armed home invasion, robbery, and kidnapping of the

couple, this was the second time Belcher had victimized the couple as she had been

sentenced to prison the year before for stealing checks from the couple, and the escalation

of Belcher's predatory conduct against the couple clearly showed that prior probation

sanction and prison sentence had not deterred Belcher.

       {¶ 7} After considering the foregoing evidence, Belcher's exhibits, and letters from

friends and relatives of Belcher, the trial court granted Belcher's motion for judicial release.

Acknowledging the seriousness of Belcher's offenses, the trial court found on the record that

a sanction other than a prison term would adequately punish Belcher and protect the public

from future crime because "[t]he applicable factors indicating a less[e]r likelihood of

recidivism outweigh the applicable factors indicating a greater likelihood of recidivism." In

support of its finding, the trial court noted the existence of "substantial grounds to mitigate

[Belcher's] conduct," the fact Belcher never entered the elderly couple's home or had contact

with them in any way, and the fact the elderly couple did not suffer physical injuries.

       {¶ 8} The trial court further found on the record that Belcher's release from prison

and placement on community control would not demean the seriousness of the offense

because "factors indicating that her conduct in committing the offense was less serious than

conduct normally constituting the offense outweigh factors indicating her conduct was more

serious than conduct normally constituting the offense." In support of its finding, the trial

court noted Belcher's genuine remorse for the offense and the fact that with the exception of

the forgery conviction for stealing checks, Belcher had otherwise led a law-abiding life for a

significant number of years, the offense was committed under circumstances not likely to

recur, and Belcher had never been adjudicated a delinquent child.

       {¶ 9} In a decision and entry filed on November 10, 2016, the trial court reiterated its
                                              -3-
                                                                        Warren CA2016-12-102

finding that a sanction other than a prison term would adequately punish Belcher, would

protect the public from future criminal violations by Belcher, and would not demean the

seriousness of the offenses. The trial court then listed the factors it considered in making

such a finding:

              1. Defendant is an eligible offender under R.C. 2929.20(C)(5);
              2. In committing the offense, Defendant did not cause or expect
              to cause physical harm to any person;
              3. Substantial grounds exist to mitigate Defendant's conduct,
              including (1) the fact she was motivated by a drug addiction; and
              (2) Defendant did not actually burglarize the victims, but
              remained in a vehicle outside while a co-defendant burglarized
              the victims;
              4. Prior to committing the offenses in this case, Defendant was
              not previously adjudicated a delinquent child;
              5. Prior to committing the offenses in this case, Defendant had
              only been convicted of forgery and had otherwise lived a law-
              abiding life for a significant number of years;
              6. Defendant committed these offenses under circumstances
              not likely to recur.

       {¶ 10} The trial court then ordered Belcher be subject to three years of community

control, which included electronic monitoring for 90 days with a curfew from 9:00 p.m. until

6:00 a.m., and an exclusion zone and no-contact order regarding the elderly couple. Belcher

was also ordered to successfully complete a drug and alcohol treatment program as directed

and supervised by the adult probation department.

       {¶ 11} The state now appeals, raising one assignment of error:

       {¶ 12} THE TRIAL COURT COMMITTED ERROR WHEN IT GRANTED BELCHER'S

MOTION FOR JUDICIAL RELEASE.

       {¶ 13} In its single assignment of error, the state argues the trial court erred in granting

Belcher judicial release.

       {¶ 14} Pursuant to R.C. 2953.08(B)(3), a state may appeal, as a matter of right, a trial

court's decision to grant judicial release to an offender sentenced for a felony of the first or

second degree. State v. Ledford, 12th Dist. Clermont No. CA2016-04-021, 2017-Ohio-149, ¶
                                               -4-
                                                                      Warren CA2016-12-102

11. The standard of review applied by an appellate court in reviewing a trial court's decision

to grant judicial release is found in R.C. 2953.08(G)(2). Id. Pursuant to R.C. 2953.08(G)(2),

an appellate court may modify or vacate a sentence on appeal "only if it determines by clear

and convincing evidence that the record does not support the trial court's findings under

relevant statutes or that the sentence is otherwise contrary to law." State v. Marcum, 146

Ohio St.3d 516, 2016-Ohio-1002, ¶ 1. "This is an 'extremely deferential' standard of review

for the restriction is on the appellate court, not the trial judge." Ledford at ¶ 11. "Clear and

convincing evidence is that measure or degree of proof which is more than a mere

'preponderance of the evidence,' but not to the extent of such certainty as is required 'beyond

a reasonable doubt' in criminal cases, and which will produce in the mind of the trier of facts

a firm belief or conviction as to the facts sought to be established." Cross v. Ledford, 161

Ohio St. 469 (1954), paragraph three of the syllabus.

       {¶ 15} Judicial release is governed by R.C. 2929.20. As applicable here, R.C.

2929.20(J) provides:

              (1) A court shall not grant a judicial release under this section to
              an eligible offender who is imprisoned for a felony of the first or
              second degree * * * unless the court, with reference to factors
              under section 2929.12 of the Revised Code, finds both of the
              following:

              (a) That a sanction other than a prison term would adequately
              punish the offender and protect the public from future criminal
              violations by the eligible offender because the applicable factors
              indicating a lesser likelihood of recidivism outweigh the
              applicable factors indicating a greater likelihood of recidivism;

              (b) That a sanction other than a prison term would not demean
              the seriousness of the offense because factors indicating that the
              eligible offender's conduct in committing the offense was less
              serious than conduct normally constituting the offense outweigh
              factors indicating that the eligible offender's conduct was more
              serious than conduct normally constituting the offense.

              (2) A court that grants judicial release to an eligible offender
              under division (J)(1) of this section shall specify on the record
                                              -5-
                                                                       Warren CA2016-12-102

              both findings required in that division and also shall list all the
              factors described in that division that were presented at the
              hearing.

Pursuant to R.C. 2929.12(A), the trial court may consider any relevant factors necessary to

achieving the purposes and principles of sentencing. Ledford, 2017-Ohio-149 at ¶ 13.

       {¶ 16} The state first argues that the trial court's decision to grant Belcher judicial

release was contrary to law because it breached the parties' negotiated plea agreement and

the trial court's "Agreed Judgment Entry of Sentence" that Belcher would serve a 15-year

prison sentence in exchange for the state's dismissal of three additional charges and several

firearm specifications against her. We decline to address the state's argument because the

state does not have the right to appeal a sentence modification that is contrary to law.

       {¶ 17} R.C. 2953.08(B) provides that the state may appeal, as a matter of right, a

felony sentence "or, in the circumstances described in division (B)(3) of this section the

modification of a sentence imposed upon [a] defendant, on any of the following grounds":

              (1) the sentence did not include a prison term despite a
              presumption favoring a prison term for the offense for which it
              was imposed, * * *

              (2) the sentence is contrary to law;

              (3) the sentence is a modification under section 2929.20 of the
              Revised Code of a sentence that was imposed for a felony of the
              first or second degree.

       {¶ 18} The Ohio Supreme Court addressed the scope of the state's right to appeal a

sentence modification based on judicial release in State v. Cunningham, 113 Ohio St.3d 108,

2007-Ohio-1245. In Cunningham, the defendant was sentenced to community control after

pleading guilty to a felony of the fifth degree. After the defendant violated the terms of her

community control sentence, the trial court imposed a one-year term of incarceration. Two

months later, the defendant moved for judicial release under R.C. 2929.20 but withdrew the

motion before the trial court could rule on it. After filing a second motion for judicial release,
                                               -6-
                                                                        Warren CA2016-12-102

the defendant moved the trial court to "reinstate" her first motion for judicial release. The trial

court granted that motion and modified the defendant's sentence. The state appealed the

grant of judicial release, arguing that the trial court acted contrary to law in granting judicial

release because the court had no authority to reinstate the defendant's withdrawn motion for

judicial release.

       {¶ 19} Prior to oral argument, the appellate court sua sponte raised the issue of

whether the trial court's order modifying the sentence constituted a final, appealable order. In

a split decision, the appellate court dismissed the state's appeal, holding that granting judicial

release for third, fourth, or fifth-degree felonies was not a final, appealable order, and

therefore R.C. 2953.08(B) did not grant the state the right to appeal in this instance. The

state appealed to the supreme court, urging it had "a right to appeal pursuant to R.C.

2953.08(B)(2) from orders granting judicial release pursuant to R.C. 2929.20 that are

contrary to law."

       {¶ 20} In upholding the dismissal of the state's appeal, the supreme court first held

that "R.C. 2953.08(B)(2) does not authorize a prosecuting attorney to appeal the modification

of a sentence granting judicial release for a felony of the third, fourth, or fifth degree."

Cunningham, 2007-Ohio-1245 at ¶ 28.            The supreme court then rejected the state's

argument that it had the "right to appeal pursuant to R.C. 2953.08(B)(2) from orders granting

judicial release pursuant to R.C. 2929.20 that are contrary to law":

              Finally, we recognize that the state, relying on R.C.
              2953.08(B)(2), contends that it has a right to appeal a sentence
              modification that is contrary to law. Here, it urges that the court
              acted contrary to law in permitting Cunningham to reinstate a
              motion that had been withdrawn and that would have been
              untimely if it were refiled. A careful examination of R.C.
              2953.08(B)(2), however, reveals that it does not refer to the
              modification of a sentence; rather, it authorizes the prosecuting
              attorney to appeal, as a matter of right, a sentence imposed on a
              defendant on the grounds that "[t]he sentence is contrary to law."
              Thus, it does not apply to a modification of a sentence that is
                                                -7-
                                                                                      Warren CA2016-12-102

                 allegedly contrary to law. See State v. Raitz, 6th Dist. [Lucas]
                 No. L-03-1118, 2003-Ohio-5687, ¶ 13.

(Emphasis sic.) Id. at ¶ 22.1

        {¶ 21} As stated above, the state is appealing the trial court's decision to modify

Belcher's sentence and grant judicial release on the ground, inter alia, that the trial court's

decision is contrary to law. However, as the supreme court held in Cunningham, R.C.

2953.08(B) does not authorize the state to appeal a sentence modification claimed to be

contrary to law. We believe Cunningham is controlling.

        {¶ 22} The significance of Cunningham, for purposes of this appeal, is the supreme

court's recognition of the distinction between a "sentence" and the "modification" of that

sentence. If that distinction applies in construing R.C. 2953.08(B), it applies equally in

construing R.C. 2953.08(G)(2).

        {¶ 23} R.C. 2953.08(G)(2) provides in relevant part that

                 The appellate court may increase, reduce, or otherwise modify a
                 sentence that is appealed under this section or may vacate the
                 sentence and remand the matter to the sentencing court for
                 resentencing. The appellate court's standard for review is not
                 whether the sentencing court abused its discretion. The
                 appellate court may take any action authorized by this division if
                 it clearly and convincingly finds either of the following:

                 (a) That the record does not support the sentencing court's
                 findings under division (B) or (D) of section 2929.13, division
                 (B)(2)(e) or (C)(4) of section 2929.14, or division (I) of section

1. In Raitz, the opinion cited with approval by the supreme court in Cunningham, the Sixth Appellate District held:

                 The clear language of R.C. 2953.08(B) makes clear that, at least in
                 subsections (1) and (2), the section applies only to sentences, not to
                 modifications of sentences. Subsection (3) is the only subsection that applies
                 to modifications[.] The canon of statutory construction known as expressio
                 unius est exclusio alterius (the expression of one thing implies the exclusion of
                 other things not expressly mentioned) is instructive here. The legislature
                 included in R.C. 2953.08(B) a list of three things that would entitle the state to
                 an appeal as of right. The fact that it specifically mentioned sentence
                 modifications [in] (3) but not in (1) and (2) suggests that the legislature did not
                 intend for (1) and (2) to apply to modifications.

(Citation omitted.) State v. Raitz, 6th Dist. Lucas No. L-03-1118, 2003-Ohio-5687, ¶ 13.
                                                        -8-
                                                                                     Warren CA2016-12-102

                 2929.20 of the Revised Code, whichever, if any, is relevant;

                 (b) That the sentence is otherwise contrary to law.

        {¶ 24} An appellate court's authority to "increase, reduce, or otherwise modify" the

modification of a sentence pursuant to R.C. 2929.20 is limited by R.C. 2953.08(G)(2)(a) to

whether the findings for the modification are supported by the record. By contrast, R.C.

2953.08(G)(2)(b) has no application to sentence modifications and is plainly restricted to a

"sentence" (i.e., the original sentence). Therefore, without regard to the degree of the felony

for which an original sentence was imposed, R.C. 2953.08(G)(2)(b) does not permit an

appellate court to "increase, reduce, or otherwise modify" a sentence modification as contrary

to law. Thus, while the state may appeal the modification of a sentence imposed for a felony

of the first or second degree pursuant to R.C. 2953.08(B)(3), that right must be interpreted in

light of the R.C. 2953.08(G)(2) limitation upon the jurisdiction of an appellate court to review

sentence modifications and applies only to whether the record supports the modification of

sentences for first and second degree felonies.2


2. In a recent decision of the Tenth Appellate District, a dissenting judge determined that following Cunningham,
"the R.C. 2953.08(G)(2) standard of review does not allow an appellate court to reverse a sentence modification
if it is contrary to law." (Emphasis sic.) State v. Nichter, 10th Dist. Franklin No. 15AP-886, 2016-Ohio-7268, ¶ 58
(Horton, J., dissenting). Explaining, Judge Horton stated:

                 In setting forth the standard of review, R.C. 2953.08(G)(2) states that the
                 appellate court must "clearly and convincingly find[] either of the following: (a)
                 That the record does not support the sentencing court's findings under * * * of
                 section 2929.20 of the Revised Code * * *; [or] (b) That the sentence is
                 otherwise contrary to law." The statute's failure to "refer to the modification of
                 a sentence" in R.C. 2953.08(G)(2)(b) is identical to the omission in R.C.
                 2953.08(B)(2) that led Cunningham to hold that the provision did not apply to
                 sentence modifications through judicial release, only appeals of original
                 sentences. * * * Further indication that the standard of review for sentence
                 modifications extends only to whether "the record does not support the
                 sentencing court's findings" is the explicit reference in R.C. 2953.08(G)(2)(a) to
                 2929.20, the judicial release statute, which is not referenced in R.C.
                 2953.08(G)(2)(b), the "otherwise contrary to law" prong.

Id. at ¶ 58. Judge Horton concluded, "[r]ecognizing that the standard of review of sentence modifications based
on judicial release determinations is confined to R.C. 2953.08(G)(2)(a) is only logical." Id. at ¶ 59. "If the
standard of review of judicial release determinations extended to whether they were 'otherwise contrary to law,'
Cunningham's holding that the state has no right of appeal arising from a judicial release determination that is
'contrary to law' under R.C. 2953.08(B)(2) would be rendered a nullity." Id.
                                                        -9-
                                                                      Warren CA2016-12-102

         {¶ 25} This limitation was recognized by the Fourth Appellate District which held, "As

Cunningham states, however, R.C. 2953.08(B) does not authorize the State to appeal a

sentence modification claimed to be contrary to law or a sentence modification under R.C.

2929.20 for a third, fourth, of fifth degree felony." (Emphasis added.) State v. Sparks, 178

Ohio App.3d 272, 2008-Ohio-4664, ¶ 7 (4th Dist.).

         {¶ 26} Consequently, we decline to address the state's first issue for lack of

jurisdiction. See Cunningham, 2007-Ohio-1245.

         {¶ 27} The state further argues that the trial court erred in granting Belcher judicial

release because the record does not support the findings the trial court made under R.C.

2929.20(J)(1). Specifically, the state argues it was improper for the trial court to find,

pursuant to R.C. 2929.20(J)(1)(b), that Belcher's release would not demean the seriousness

of her conduct because the state presented numerous factors in support of the offense being

more serious than conduct normally constituting the offense, and because mitigating

seriousness factors were either not applicable or did not outweigh the aggravating

seriousness factors. The state further argues it was improper for the trial court to find,

pursuant to R.C. 2929.20(J)(1)(a), that Belcher's release would adequately punish her and

protect the public from future criminal violations because the state presented several factors

indicating that Belcher has a history of criminal convictions, has not responded favorably to

sanctions previously imposed, and committed the offense under circumstances likely to

recur.

         {¶ 28} We begin by noting that a hearing on a motion for judicial release "is a new

hearing that requires by statute a new evaluation of the factors." Ledford, 2017-Ohio-149 at

¶ 16; State v. Edwards, 3d Dist. Marion No. 9-04-67, 2005-Ohio-2246, ¶ 7. The weight to be

given each of the factors presented by the parties is within the sound discretion of the trial

court. Edwards at ¶ 7.
                                              - 10 -
                                                                        Warren CA2016-12-102

       {¶ 29} On the record during the judicial release hearing and in its entry granting

Belcher judicial release, the trial court found that Belcher's release from prison and

placement on community control would adequately punish her, would protect the public from

future criminal violations by Belcher, and would not demean the seriousness of the offense.

Thus, the trial court made the requisite findings as to the adequacy of the punishment and

the seriousness of the offense as required under R.C. 2929.20(J)(1)(a) and (b). The fact that

the state "presented a more numerous recitation of factors * * * does not require the trial

court to find that the offense was more serious than others." Id. at ¶ 6. Although the trial

court must consider all relevant factors, the weight to be given to those factors is within the

trial court's discretion. Id.

       {¶ 30} In addition, when addressing a motion for judicial release, "'the trial court [is]

authorized to look beyond the seriousness factors and the recidivism factors in determining

whether to exercise its discretion in favor of judicial release.'" Ledford, 2017-Ohio-149 at ¶

17, quoting State v. Grilliot, 2d Dist. Darke No. 99 CA 1485, 1999 Ohio App. LEXIS 4429, * 8

(Sept. 24, 1999). As we noted in Ledford, "due to the fundamental nature of the passage of

time, it should go without saying that the seriousness factors contained in R.C.

2929.12(B) and (C) that the trial court balances at a defendant's sentencing hearing generally

go unchanged when addressing a subsequent eligible offender's motion for judicial release."

Ledford at ¶ 17. Likewise, the recidivism factors contained in R.C. 2929.12(D) and (E) that

the trial court balances at a defendant's sentencing hearing generally go unchanged when

addressing a subsequent eligible offender's motion for judicial release. As the Second

Appellate District stated in Grilliot,

               It is clear from the record that Grilliot's having served 8 months of
               his 4 year sentence – and the lesson learned from that
               experience – is what persuaded the trial judge that Grilliot should
               be given judicial release. The trial court's finding pursuant to R.C.
               2929.20([J])(1)(b) does not fit neatly within the confines of that
                                               - 11 -
                                                                        Warren CA2016-12-102

               subsection because that subsection requires – and is limited to –
               a balancing of the seriousness factors that is favorable to Grilliot.
               That didn't happen in this case and we are hard pressed to
               imagine a situation where it would. The trial court balances the
               seriousness factors at sentencing. Those factors, which are
               rooted in the facts of the case at hand, don't change over time.
               Thus, a balancing unfavorable to the defendant at the time of
               sentencing will perforce be unfavorable when judicial release is
               sought. Thus, judicial release would not be possible unless the
               trial court may consider "any other relevant factors." Where
               other factors are considered, however, the precise finding
               required by the strict wording of R.C. 2929.20([J])(1)(b) cannot
               be made. However, reading R.C. 2929.20([J])(1)(b) together with
               R.C. 2929.12(A), we believe the trial court's finding satisfies the
               spirit, if not the letter, of R.C. 2929.20([J])(1)(b). We likewise
               conclude that the trial court's finding is in keeping with these two
               subsections, which – pursuant to R.C. 2929.20([J])(1) – are to be
               read together.

Grilliot at *10-11.

       {¶ 31} With these principles in mind, and after a thorough review of the record, we

conclude that the record supports the findings the trial court made under R.C.

2929.20(J)(1)(a) and (b) in granting Belcher judicial release. The record contains evidence to

support the trial court's findings that Belcher did not cause any physical harm to the elderly

couple. While the state asserts Belcher expected to cause physical harm to the couple

simply because her co-defendant used a firearm, there is no evidence to support the state's

assertion and the state admitted there were no physical injuries. Although Belcher helped

her co-defendant in the burglary and robbery, the record also contains evidence to support

the trial court's findings that she did not actually burglarize and rob the elderly couple but

remained in a vehicle outside the home and that she was suffering from drug addiction at the

time of her offenses. There was additional evidence in the record that while imprisoned,

Belcher completed victim awareness and drug and alcohol programs and stayed out of

trouble.

       {¶ 32} The record also contains evidence to support the trial court's findings that


                                               - 12 -
                                                                       Warren CA2016-12-102

Belcher was not previously adjudicated a delinquent child, expressed genuine remorse for

her offenses, and led a law-abiding life for a significant number of years before she was

convicted of forgery for stealing checks from the elderly couple. There was additional

evidence in the record that while imprisoned, Belcher obtained her GED, learned trades and

performed secretarial work, and mentored younger female prisoners, and that upon release,

a long-time friend of Belcher planned on having Belcher help him and his wife in his furniture

and hardware business.

       {¶ 33} In light of the foregoing, while this court may not have reached the same

decision, we find it necessary to again note that R.C. 2953.08(G)(2), which provides the

standard of review this court applies in reviewing a trial court's decision to grant judicial

release, is "extremely deferential" to the trial court. The trial court is in the best position to

assess whether the facts of this case support granting judicial release pursuant to R.C.

2929.20. The trial court also has the discretion to determine the most effective way to

comply with the purposes and principles of sentencing. Ledford, 2017-Ohio-149 at ¶ 19.

       {¶ 34} The state's assignment of error is accordingly overruled insofar as it challenges

the findings the trial court made in granting Belcher judicial release pursuant to R.C.

2929.20(J).

       {¶ 35} Judgment affirmed.


       S. POWELL, P.J., concurs.


       PIPER, J., dissents.


       PIPER, J., dissenting.

       {¶ 36} I respectfully dissent from the majority opinion for two reasons. First, I do not

find Cunningham dispositive of the state's first argument on appeal.               The facts of


                                              - 13 -
                                                                                    Warren CA2016-12-102

Cunningham are narrow and specific, dealing with a motion for judicial release that was

timely filed, subsequently withdrawn, and then refiled untimely. Furthermore, Cunningham's

analysis and holding involved judicial release modifying a sentence for felonies of the third,

fourth, and fifth degrees, whereas Belcher's judicial release involves felonies of the first and

second degrees. Thus, I would find that the state has a right to appeal by virtue of R.C.

2953.08 (B)(3), and jurisdiction for its argument is not lacking.3

        {¶ 37} Within its first argument, the state does not challenge the modification of

Belcher's sentence; rather the state is arguing Belcher relinquished the opportunity to be

considered for judicial release. In other words, the state's argument concludes Belcher has

no right to be considered for judicial release due to the substance of what she agreed to in

her plea. We should be addressing the merits of the state's assignment of error rather than

determining Cunningham poses a jurisdictional issue. This is especially true where the

parties never argued Cunningham's application. Nor did Belcher argue that this court lacked

jurisdiction to consider the state's first argument on appeal. At a minimum, this court should

have permitted the parties to present supplemental briefing on the issue instead of deciding

the matter with no opportunity for input, explanation, or argument from the parties.

        {¶ 38} The majority opinion acknowledges the issue in Cunningham was whether the

state had a right to appeal the granting of judicial release for felonies of the third, fourth, and

fifth degrees. Therefore, in Cunningham, the issue was briefed and litigated. However, and

inapposite from the Cunningham appeal, our litigants never raised or briefed the issue of

jurisdiction, and the felonies involved are those of the first and second degree. This is a

difference worth distinction.




3. R.C. 2953.08(B)(3) gives the state "as a matter of right" an appeal of a trial court's decision to grant judicial
release from sentences previously given on first and second degree felonies by virtue of a specific reference to
R.C. 2929.20, which is the judicial release statute.
                                                       - 14 -
                                                                                    Warren CA2016-12-102

        {¶ 39} The majority's position is "interpreted in the light" of R.C. 2953.08(G)(2), and

applies several appellate cases only to conclude the state's argument was beyond appellate

review. Yet, the state had no opportunity to address the majority's interpretation, or the

cases it cited, because the position espoused by the majority was never raised or briefed by

the parties.4

        {¶ 40} I do not contend that all issues raised sua sponte must be raised or briefed by

the parties. Occasionally, a point of law and its application is unequivocally certain and clear.

In some rare occasions, the even playing field is not tilted, nor is the opportunity to be heard

violated. In my opinion, this is not one of those occasions. As such, I dissent from the

majority's conclusion regarding the state's first argument.

        {¶ 41} I also dissent regarding the way the majority disposes of the state's second

argument. The majority concludes "that the record supports the findings the trial court made

under R.C. 2927.20(J)(1)(a) and (b) in granting Belcher judicial release." I must respectfully

disagree.

        {¶ 42} The trial court found Belcher did not actually burglarize and rob the elderly

victims. Yet, Belcher pled guilty to aggravated burglary, aggravated robbery, and kidnapping

with a gun specification resulting in a lengthy agreed sentence. Belcher's culpability in the

terrifying and life-threatening crimes is the same as her co-defendant. Belcher targeted this

elderly couple, as she had in the past, by planning the implementation of the victims' home


4. Errors not briefed can be considered abandoned by an appellate court. Hawley v. Ritley, 35 Ohio St.3d 157,
159 (1988). Yet, here, we are raising issues that have never been briefed, or even raised by the parties, thus no
opportunity to be heard. "At a minimum, due process requires notice and the opportunity to he heard." State v.
Koller, 12th Dist. Warren No. CA2013-07-069, 2014-Ohio-450, ¶ 25. The Ohio Supreme Court has before used
supplemental briefing as a way to afford notice and a chance to be heard on appellate issues. State v.
Yarbrough, 104 Ohio St.3d 1, 2004-Ohio-6087, ¶ 4 (Ohio Supreme Court requested supplemental briefing on the
issue of jurisdiction because the issue was not previously raised by the parties); see also State v. Brooks, 12th
Dist. Preble Nos. CA99-01-001 and CA99-01-002, 1999 Ohio App. LEXIS 5716, *16 (Dec. 6, 1999) (Valen, J.,
dissenting) citing State v. Peagler, 76 Ohio St.3d 496, 499 (1996) ("the Supreme Court has instructed that if a
reviewing court chooses to consider an issue not suggested by the parties on appeal but implicated by evidence
in the record, the court of appeals should give the parties notice of its intention and an opportunity to brief the
issue").
                                                      - 15 -
                                                                     Warren CA2016-12-102

invasion knowing a deadly weapon was to be used. The psychological terror and devastation

Belcher assisted in inflicting on the elderly couple was as significant as any physical injury,

and nothing in the record supports a different conclusion.

       {¶ 43} The trial court found that Belcher did not have a criminal record when she was

an adolescent. Any evidence of such pales in comparison to her crime spree as an adult

more recent in time, and again, the record does not support a different conclusion.

Ultimately, the trial court found granting judicial release did not demean the seriousness of

Belcher's crimes. However, Belcher's conduct in planning the home invasion with the use of

a deadly weapon of an elderly couple she had previously befriended, was clearly a deceptive,

predatory act – abhorrent in nature. The commission of her crime is certainly demeaned by

the granting of judicial release.

       {¶ 44} My review determines that the record does not support the trial court's findings

pursuant to the relevant statutes the majority analyzes. I do agree that the standard of

review is deferential to the trial court's findings, but that does not mean that our review is

lightly undertaken. Judicial release for offenses as serious as Belcher's crimes should be

granted only when the record supports such. It is commendable that Belcher has made good

use of her time while incarcerated, but incarceration gives little opportunity otherwise. Her

completion of certain programs, along with an apology and her expressed willingness to find

employment, does not support judicial release in this case. Belcher had employment in the

past, and she chose to use that employment to prowl for victims. Granting Belcher judicial

release demeans the seriousness of the crimes she actually committed.              As such, I

respectfully dissent.




                                             - 16 -